Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 27, 2008                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

  136468                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Stephen J. Markman,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 136468
                                                                    COA: 281435
                                                                    Wayne CC: 02-014742-01
  ROGER YOUNG,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the April 15, 2008 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 27, 2008                    _________________________________________
           p1020                                                               Clerk